Exhibit 8.1 Subsidiaries Total Capital Voting Capital Country of Incorporation Activity Petrobras Netherlands B.V. - PNBV 100.00% 100.00% Netherlands E&P Petrobras Distribuidora S.A. – BR 100.00% 100.00% Brazil Distribution Transportadora Associada de Gás S.A. – TAG 100.00% 100.00% Brazil Gas & Power Petrobras Transporte S.A. – Transpetro 100.00% 100.00% Brazil RT&M Petrobras Logística de Exploração e Produção S.A. - PB-LOG 100.00% 100.00% Brazil E&P Petrobras Gás S.A. – Gaspetro 100.00% 100.00% Brazil Gas & Power Petrobras International Braspetro - PIB BV (i) 88.12% 88.12% Netherlands International Petrobras Biocombustível S.A. 100.00% 100.00% Brazil Biofuels Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE 100.00% 100.00% Brazil RT&M Liquigás Distribuidora S.A. 100.00% 100.00% Brazil RT&M Termomacaé Ltda. 99.99% 99.99% Brazil Gas & Power Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape 100.00% 100.00% Brazil RT&M Araucária Nitrogenados S.A. 100.00% 100.00% Brazil Gas & Power Breitener Energética S.A. 93.66% 93.66% Cayman Islands Gas & Power Braspetro Oil Services Company - Brasoil 100.00% 100.00% Brazil Corporate Petrobras Comercializadora de Energia Ltda. - PBEN 99.91% 99.91% Brazil Gas & Power Termobahia S.A. 98.85% 98.85% Brazil Gas & Power Arembepe Energia S.A. 100.00% 100.00% Brazil Gas & Power 5283 Participações Ltda. 100.00% 100.00% Brazil International Baixada Santista Energia S.A. 100.00% 100.00% Brazil Gas & Power Energética Camaçari Muricy I Ltda. 100.00% 100.00% Brazil Gas & Power Fundo de Investimento Imobiliário RB Logística - FII 99.00% 99.00% Brazil E&P Termomacaé Comercializadora de Energia Ltda 100.00% 100.00% Brazil Gas & Power Cordoba Financial Services GmbH 100.00% 100.00% Austria Corporate Petrobras Negócios Eletrônicos S.A. - E-Petro 99.95% 99.95% Brazil Corporate Downstream Participações Ltda. 99.99% 100.00% Brazil Corporate Joint Operations Total Capital Voting Capital Country of Incorporation Activity Fábrica Carioca de Catalizadores S.A. - FCC 50.00% 50.00% Brazil RT&M Ibiritermo S.A. 50.00% 50.00% Brazil Gas & Power Consolidated Structured entities Total Capital Voting Capital Country of Incorporation Activity Charter Development LLC – CDC 0.00% 0.00% U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI 0.00% 0.00% Brazil RT&M PDET Offshore S.A. 0.00% 0.00% Brazil E&P Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras 0.00% 0.00% Brazil Corporate Fundo de Investimento em Direitos Creditórios Padronizados do Sistema Petrobras 0.00% 0.00% Brazil Corporate (i) 5283 Participações Ltda holds an 11.88% interest in PIB BV and, therefore, PIB BV is a wholly-owned subsidiary.
